Beasley, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, Hobbs v. Arthur, 264 Ga. 359 (444 SE2d 322) (1994), the decision in Hobbs v. Arthur, 209 Ga. App. 855 (434 SE2d 748) (1993), is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court. Direction is given to the trial court to proceed consistent with the opinion of the Supreme Court.

Judgment reversed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Andrews, Blackburn, Smith and Ruffin, JJ., concur. Johnson, J., not participating.